Citation Nr: 0117250	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-11 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under section 1151, Title 38, 
United States Code for residuals of left ankle injury that 
occurred at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and January 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  The Board remanded this 
matter to the RO in October 2000 for clarification as to the 
veteran's representative.  The RO complied with the 
instructions on remand and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no evidence that the veteran 
sustained a left ankle injury as a result of VA training, 
hospital care, examination, or medical or surgical treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residuals of a left ankle injury, as due to VA medical 
treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§ 3.358 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he injured 
his left ankle while walking in a VA medical center. 

As a preliminary matter, the Board notes that, effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) ("VCAA").  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  The Board finds that even though this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the claimant).  

The Board finds that the veteran was provided adequate notice 
and assistance as to the evidence needed to substantiate his 
claim.  The veteran was notified by rating decision and 
statement of the case of the evidence needed to support his 
claim.  The RO obtained relevant treatment records and 
offered the veteran the opportunity to submit additional 
evidence in support of his claim and to testify at a personal 
hearing.

The Board acknowledges that the RO did not provide the 
veteran with a VA medical examination or opinion and that the 
VCAA generally requires that such an examination or medical 
opinion be provided.  However, the VCAA also provides that 
there is no obligation to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the 
incurrence of the veteran's injury is accepted by the Board, 
and the manifestations of the injury are not dispositive in 
the Board's decision.  Rather, the outcome of this case 
essentially turns on the law, which is explained further in 
the decision below, rather than medical evidence.  Therefore, 
the Board finds that further medical development of the case 
is unnecessary.  In short, the Board concludes that the duty 
to assist has been satisfied, as well as the duty to notify 
the veteran of the evidence needed to substantiate his claim, 
and the Board will proceed with appellate disposition on the 
merits. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.358 (2000).  For claims filed prior to October 1, 1997, 
as is the situation in this case, the veteran is not required 
to show fault or negligence in medical treatment. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the veteran to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  See 38 
C.F.R. § 3.358(c)(1).  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(2).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3).

In the present case, the veteran contends that he is entitled 
to benefits under 38 U.S.C.A. § 1151 because he injured his 
ankle at a VA facility in April 1995.  Specifically, he 
claims that while walking through the VA Medical Center in 
North Chicago, he fell into a hole in the floor and twisted 
his left ankle.  He saw a doctor approximately one week later 
and then received follow-up treatment for several months.  
The ankle has continued to cause him problems.

VA clinical records dated in April 1995 confirm that the 
veteran presented with complaint of left ankle injury after 
he reportedly tripped in a VA building and twisted his ankle.  
He reported that the incident occurred two weeks prior and 
that he had informed a doctor the previous week but had 
received no treatment.  Physical examination was essentially 
negative and the veteran was assessed with rule out left 
ankle sprain, resolving.  The x-rays showed no pathology 
other than some degenerative joint disease.

The following month, the veteran complained of left ankle 
pain, with history of original sprain in 1966.  An orthopedic 
consultation in June 1995 assessed the veteran with fracture 
of the left fibula and the ankle was splinted.  Later that 
month, an x-ray showed a questionable tiny chip fracture and 
it was noted that the veteran sustained a sprain of the left 
ankle while walking on uneven sidewalk.  The veteran 
continued to complain of left ankle pain the following month.

A June 1998 letter from the Chief of Staff of the relevant VA 
Medical Center stated that the veteran was not a patient of 
the facility at the time of his left ankle injury; therefore, 
no investigation or report was performed.  In correspondence 
to the RO, the veteran related that he was, in fact, a 
patient at the Adult Day Health Center.  

Based upon the aforementioned law and evidence, the Board 
must deny the veteran's claim for compensation pursuant to 
38 U.S.C.A. § 1151.  The facts in this case concerning the 
circumstances of the veteran's left ankle injury are 
uncontroverted.  The veteran accidentally fell on an uneven 
surface while walking at a VA Medical Center.  At that time, 
the veteran was not undergoing VA treatment, surgery, or 
examination; therefore, § 1151 benefits cannot be granted.

It is not relevant whether the veteran was identified as a 
patient of the VA Medical Center in April 1995; the veteran 
must have been under some type of medical treatment at the 
time of his injury.  The provisions of 38 U.S.C.A. § 1151 are 
meant to compensate those veterans who suffer additional 
disability as the result of the administration of VA medical 
treatment, hospital care, surgery, examination, or training.  
The record clearly shows that the veteran did not sustain his 
left ankle injury while in receipt of the aforementioned 
services.  Rather, the veteran sustained the injury while 
walking down a hallway in a VA medical center.  Accordingly, 
the requirements of 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.358 
have not been met, and there is no basis under the law to 
grant the benefit sought in this appeal.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law).  

The Board notes that while the veteran is not eligible to 
seek compensation under 38 U.S.C.A. § 1151 for the claimed 
left ankle injury, this is not the only means by which a 
remedy may be sought.  An individual may bring a legal action 
against a Federal Government agency through the Federal Tort 
Claims Act (FTCA), subject to that Act's provisions.  The 
Board emphasizes that claims and settlements under the FTCA 
are administered pursuant to a body of law, originating in 
Title 28 of the United States Code, that is entirely distinct 
from determinations of entitlement to veterans benefits 
provided in Title 38, and is not within the jurisdiction of 
the Board.  The Board would also caution that it intimates no 
opinion as to whether the veteran may have a viable cause of 
action under the FTCA.



ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of left 
ankle injury that occurred at a VA medical facility is 
denied.




		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

